DETAILED ACTION Acknowledgment is made of applicant’s preliminary amendment filed 2/4/22.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the features canceled from the claims: “steps a – e in Fig. 2, the photoelectric detection system, the intelligent pressure analysis software, the acoustic emission system, the distributed tactile sensor, the optical fiber sensor, the optical fiber outlet, the optical fiber, and the mould”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3. 	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4. 	Claims 1, 8 and 9 are objected to because of the following informalities:  The following lack antecedent basis: In claim 1, lines 19 and 22, “the flexible substrate”. In claim 8, lines 1 and 2, “the optical fiber”. In claim 9, line 3, “each multi-tactile sensitive region. Appropriate corrections are required.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 7 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 7, on line 7, it is unclear which sensor this is referring to.
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.   	Claims 7 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (CN102549531 – See IDS dated 2/4/22) in view of Chen et al. (CN109405761 – See IDS dated 2/4/22, hereinafter Chen) and Harpin (WO2012140411). 	Regarding claim 7, Lamb discloses an apparatus comprising a sensor array 14, an intelligent pressure analysis software (microprocessor) 16, an algorithm and an acoustic emission system (speaker) (See Fig. 7, See Pgs. 0069 – 0070). 	Lamb fails to disclose a photoelectric detection system, the optical fiber tactile sensing array constructed by embedding a fiber-core mismatched optical fiber interferometric sensor with an asymmetrical structure into a flexible substrate material, and performing region division on the flexible substrate material around an optical fiber sensor; and the photoelectric detection system records spectral information output by the sensor, identifies and determines the spectral information by the intelligent pressure analysis software, and then sends an instruction to drive a hardware to generate sound; the flexible optical fiber tactile sensing array is manufactured through the following steps: at step a, using polydimethylsiloxane (PDMS) or silica gel as the flexible substrate material, and selecting the fiber-core mismatched optical fiber interferometric sensor; at step b, pre-treating the above flexible substrate material; at step c, placing the fiber-core mismatched optical fiber interferometric sensor while avoiding overlapping with a center line of a mould, wherein a distance between each end of the fiber-core mismatched optical fiber interferometric sensor and the center line is d; and then, placing the flexible substrate material in the mould; at step d, placing the mould at step c in a thermostat for curing to package the fiber-core mismatched optical fiber interferometric sensor in the flexible substrate, and protecting an optical fiber outlet with a plastic cover; and at step e, with the fiber-core mismatched optical fiber interferometric sensor as a sensing element, constructing a distributed tactile sensor on the flexible substrate by performing region division.   	However, Chen discloses a method and apparatus comprising an optical fiber signal transmitting part 13 that is embedded in a flexible packaging piece 14, made of a silica gel, in a bent configuration (asymmetrical), performing region division on the flexible substrate material around an optical fiber sensor, a photoelectric detection system (optical signal detection unit 43) that records spectral information output by the sensor, identifies and determines the spectral information by the intelligent pressure analysis software, and then sends an instruction to drive a hardware to generate sound; forming the flexible optical fiber tactile sensing array using the silica gel flexible substrate material, selecting the sensor; pre-treating the flexible substrate material; placing the sensor while avoiding overlapping with a center line of a mould, wherein a distance between each end of the sensor and the center line is d; and then, placing the flexible substrate material in the mould, placing the mould in a thermostat for curing to package the sensor in the flexible substrate, and protecting an optical fiber outlet with a plastic cover 142 (See Pg. 3, lines 33 – 49, Pg. 4, lines 1 – 31 and Pg. 5, lines 4 – 25).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lamb according to the teachings of Chen for the purpose of, advantageously providing an improved sensor since this type of sensor is more resistant to bending, has long service life and the perception of object deformation is more sensitive (See Chen, the Abstract). 	Lamb and Chen fail to disclose that the optical fiber sensor is a fiber core mismatched optical fiber interferometric sensor. 	However, Harpin discloses an apparatus comprising an optical sensor that is a  fiber core mismatched optical fiber interferometric sensor 34 (See Fig. 3b, See Pg. 3, lines 20 – 47).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lamb and Chen according to the teachings of Harpin for the purpose of, advantageously providing an improved sensor since the optical loss in two arms of a processing interferometer have better balances (See Harpin, Pg. 3, lines 1 – 11).
 	Regarding claim 8, Lamb and Chen fail to disclose that the optical fiber is an optical fiber of a fiber-core mismatched Mach-Zehnder interference structure.   	However, in Harpin, the optical sensor is a fiber core mismatched optical fiber interferometric sensor 34 (See Fig. 3b, See Pg. 3, lines 20 – 47).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lamb and Chen according to the teachings of Harpin for the purpose of, advantageously providing an improved sensor since the optical loss in two arms of a processing interferometer have better balances (See Harpin, Pg. 3, lines 1 – 11).
 	Regarding claim 9, Lamb fails to disclose applying a pressure to tactile sensitive regions of the distributed tactile sensor to change interference spectrum of an internal sensing structure, and transmitting, by the fiber-core mismatched optical fiber interferometric sensor, the spectral change to the photoelectric detection system in the form of optical signals; at step 2, storing, by the photoelectric detection system, these pressure signals in the form of digital signals, and inputting these pressure signals into the intelligent pressure analysis software; and at step 3, determining, by the intelligent pressure analysis software, a region and a size of a tactile source, and sending an instruction to the acoustic emission system to enable the acoustic emission system to emit different sounds.   	However, in Chen, a pressure is applied to tactile sensitive regions of the distributed tactile sensor to change interference spectrum of an internal sensing structure, and transmitting, by the fiber-core mismatched optical fiber interferometric sensor, the spectral change to the photoelectric detection system in the form of optical signals, the photoelectric detection system stores these pressure signals in the form of digital signals, and inputs these pressure signals into the intelligent pressure analysis software; and the intelligent pressure analysis software determines a region and a size of a tactile source, and sends an instruction to the acoustic emission system to enable the acoustic emission system to emit different sounds (See Pg. 5, lines 1 – 50). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lamb according to the teachings of Chen for the purpose of, advantageously providing an improved sensor since this type of sensor is more resistant to bending, has long service life and the perception of object deformation is more sensitive (See Chen, the Abstract). 	Regarding claim 11, in Lamb, an acoustic signal implements sounding functions of single-word and combined statement in different encoding manners (See Pg. 1, Para. 0001 and Pg. 6, Para. 0022).                                              Allowable Subject Matter
10. 	Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “wherein an output light intensity of the fiber-core mismatched optical fiber interferometric sensor at step 1 is as follows: 
    PNG
    media_image1.png
    29
    202
    media_image1.png
    Greyscale
where, I, and I, refer to transmission light intensities in a fiber core and a cladding respectively, and t intensities in a fiber core and a cladding respectively, and A( refers to a phase difference; and a strain sensitivity of the optical fiber MZI is as follows:  
    PNG
    media_image2.png
    55
    224
    media_image2.png
    Greyscale
 where, P"e and PaId refer to effective photoelastic coefficients (positive values) of the optical fiber core and the cladding respectively, A refers a propagation wavelength of an optical wave in the optical fiber, AA refers to a wavelength drift amount, e refers to an axial strain, n"e and ncad refer to effective refractive indexes of a fiber core mode and a cladding mode respectively, and Anef refers to a change of the effective refractive index” in combination with the other limitations presented in claim 7.
Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.  	Swinehart et al. (9,770,862) disclose a method of making adhesion between an optical waveguide structure and thermoplastic polymers.
 	Varshneya et al. (6,816,266) disclose a fiber optic interferometric vital sign monitor for use in magnetic resonance imaging, confined care facilities and in-hospital.
 	vonBieren et al. (5,555,086) disclose a coherence multiplexed interferometric signal processing system and method.
 	Brooks et al. (4,699,513) disclose a distributed sensor and method using coherence multiplexing of fiber optic interferometric sensors. 
 	Kwok et al. (2019/0390985) disclose real-time surface shape sensing for flexible structures. 	Eberle et al. (2015/0141854) disclose an optical fiber pressure sensor. 	Li et al. (2022052724) disclose an intelligent skin based on small size distributed optical fiber sensing array.14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/29/22